Citation Nr: 0910795	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to December 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2004 and May 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  With all reasonable doubt resolved in favor of the 
Veteran, the occupational and social impairment from his 
service-connected PTSD more nearly approximates deficiencies 
in most areas.

2.  With all reasonable doubt resolved in favor of the 
Veteran, his service-connected PTSD precludes him from 
securing or following all forms of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating of 70 percent, 
but not higher, for PTSD have been met since the award of 
service connection.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2008).

2.  The criteria for entitlement to a TDIU are met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.3, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in April 2004 and February 2005 letters, issued 
prior to the respective decisions on appeal, and in an 
October 2005 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  A March 2006 letter 
advised the Veteran how disability evaluations and effective 
dates are assigned, and the type evidence which impacts those 
determinations.  The claim was last readjudicated in December 
2008.

Moreover, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for PTSD.  
In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, and VA examination reports. 

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, submitting medical release 
forms and evidence, as well as describing the impact his PTSD 
had on his functioning.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the Veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).




Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2008).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).



	1.	Higher Initial Rating- PTSD

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008), which provides that a rating of 50 percent 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is based on a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  GAF scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Scores ranging 
from 21 to 30 are indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  Id.

Private treatment records reflect that the Veteran suffered a 
cerebrovascular accident with right sided weakness and 
aphasia in 1985.  

In a May 2004 report, Dr. J.L. reported that a psychiatric 
evaluation of the Veteran revealed severe chronic PTSD.  Dr. 
J.L. assigned a GAF score of 30.  Dr. J.L. described that the 
Veteran had severe memory deficits as well as severe and 
daily intrusive thoughts, frequent distressing dreams, 
frequent flashbacks, distress from trauma-related stimuli, 
anhedonia, severe sleep disturbance, irritability, anger 
outbursts, concentration problems, hypervigilance, 
exaggerated startle response, depressive symptoms, thoughts 
of death, crying spells, panic attacks, and visual 
hallucinations.  The Veteran avoided service-related stimuli 
and crowds, and he felt estrangement and detachment from 
others.  He denied that he had any hobbies.  During his free 
time, he preferred to spend quiet time at home alone.  Dr 
J.L. further indicated that the Veteran was married and 
currently not working.  On mental status examination, Dr. 
J.L. indicated that the Veteran displayed a depressed and 
anxious mood.  His affect was restricted.  His thought 
process was linear, but slowed.  He had no current 
hallucinations or delusions or suicidal or homicidal 
ideations.  He had very poor "recent and remote history."  
His judgment and insight were impaired.  Dr. J.L. concluded 
that due to PTSD, the Veteran was unable to sustain social 
and work relationships, and therefore, he was considered 
permanently and totally disabled and unemployable.  

The July 2004 VA examination report shows the examiner 
reviewed the claims file.  
The Veteran complained of nightmares, sleep disturbances, 
daily intrusive thoughts about Korea, visual and auditory 
hallucinations, and a bad temperament.  He maintained that he 
could not keep a job over the years "because things would 
get on his mind and he would be looking around him."  He 
reported that he had some difficulty getting along with 
others because he could not stand noise, which made him feel 
on guard and nervous.  If he went to the store, he got in and 
out as quickly as possible.  He indicated that he did have 
friends.  He also had a good relationship with his brothers 
and sisters.  He had been married for 47 years.  His wife had 
a history of brain surgeries, and he helped care for her.  He 
had seven children, and he got along well with all of them.  
He currently lived in a house with his wife and daughter.  He 
denied any history of legal arrest.  The examiner observed 
that the Veteran appeared at the examination with good 
grooming and personal hygiene.  The Veteran was also 
cooperative, attentive, and oriented.  His eye contact, 
mannerism, and facial expressions were within normal limits.  
His motor activity was very slow.  His speech and thought 
processes were also slow but linear and goal-directed.  There 
was no significant impairment in thought or communication 
processes.  His observed quality of mood was euthymic with 
full affect.  The Veteran maintained that his past stroke did 
not impair his memory.  The examiner provided a diagnosis of 
PTSD on Axis I and assigned a GAF score of 60.  

Private treatment records dated from May 2004 to March 2005 
from Dr. J.L. show the Veteran was followed for PTSD.  

The June 2005 VA examination report shows the examiner 
reviewed the claims file.  The Veteran reported on the same 
symptoms.  In addition, he complained of anxiety and getting 
easily upset.  His appetite and ability to concentrate were 
sporadic.  He had energy but his interest level was only 
fair.  He denied that he experienced panic attacks or had a 
history of suicide attempts.  He indicated that he had to 
stop working because of his "health."  He watched some 
television, and he went to church.  He had some solitary 
recreational and leisure pursuits.  The Veteran presented at 
the examination neatly dressed.  On mental status 
examination, the Veteran did not display any loose 
associations or flight of ideas.  His mood was subdued and 
his affect appropriate.  He had no homicidal or suicidal 
ideations or intent.  There was no impairment of thought 
processes or communication.  There were no delusions, 
hallucinations, or ideas of reference or suspiciousness.  He 
was oriented times three.  His memory, both remote and 
recent, insight, judgment, and intellectual capacity appeared 
to be adequate.  The examiner provided a diagnosis of PTSD on 
Axis I and assigned a GAF score of 53 for moderate impairment 
of psychosocial functioning.    

Private treatment records from Goldsboro Psychiatric Clinic 
dated from May 2005 to July 2006 show the Veteran complained 
of the same symptoms.  GAF scores assigned range from 30 to 
35.  

The November 2006 VA examination report shows the examiner 
reviewed the claims file.  [This examiner examined the 
Veteran in July 2004.]  The Veteran reported that he 
sometimes went to a room to isolate himself.  He indicated 
that he was not sure if he had any friends, and he could not 
remember what he did in the day to keep busy.  He did not 
know if he had a history of suicide attempts but he denied he 
had a history of violence/assaultiveness.  The examiner 
observed that the Veteran presented to the examination clean, 
neatly groomed, and appropriately dressed.  The Veteran 
demonstrated an extremely slow response time, frequent 
thought blocking, severe concentration problems, and seemed 
to have difficulty with receptive language comprehension.  
There were questions he could not remember or know the answer 
to and then he seemed to lose track of his thoughts.  His 
affect was blunted and his mood depressed.  He was easily 
distracted, and he had a short attention span.  His 
orientation was intact to person but not to time and place.  
He had a paucity of ideas.  His thought content was 
unremarkable.  He had no homicidal or suicidal thoughts.  The 
Veteran reported that he sometimes maintained minimum 
personal hygiene, and he also had problems with the 
activities of daily living.  The Veteran's son was asked to 
join the interview for purposes of obtaining more 
information.  The Veteran's son reported that the Veteran did 
not sleep well and that he was more easily irritated than he 
used to be.  He also had difficulty being around people, and 
he was even more agitated around the family, especially kids 
who made noise.  The examiner maintained that the Veteran's 
PTSD symptoms had continued but he had a severe decline of 
cognitive functioning since his previous evaluation.  The 
examiner indicated that she was unable to determine its cause 
based on the paucity of information able to be obtained.  The 
examiner noted that the Veteran appeared severely disabled in 
managing the activities of daily living due to the cognitive 
decline; he had problems with his memory.  The examiner 
concluded that the Veteran was not capable of managing his 
financial affairs as he was disoriented and unable to provide 
clear information or provide answers to the MMSE [Mini-Mental 
State Examination] examination.  The examiner provided 
diagnoses of PTSD and cognitive disorder on Axis I and 
assigned a GAF score of 45.  In a December 2006 addendum, the 
VA examiner noted that she could not determine the etiology 
of the Veteran's cognitive disorder without undue speculation 
with the data available.  She indicated that a 
neuropsychiatric evaluation would be needed to determine the 
etiology.  

The February 2007 VA examination report shows the examiner 
reviewed the claims file.  The Veteran's son reported that 
since the 2006 VA examination, the Veteran had been having 
increasing difficulty with confusion, memory problems, 
"aggegation," and insomnia.  The Veteran himself admitted 
to being depressed but could not attribute any specific 
precipitating stressors.  He reported a history of suicide 
attempts but could not elaborate and did not state whether or 
not he was thinking of suicide at present.  The Veteran's son 
further claimed that the Veteran could still take care of 
some basic activities of daily living such as dressing 
himself, bathing, and preparing meals.  He had not noticed 
any evidence of dangers to the Veteran or others; however, 
the Veteran tended to be rather isolated and only socialized 
with family who visited him.  He did not do any chores but he 
still occasionally went to church.  Recreational activities 
seemed quite limited.  The examiner noted that the Veteran 
seemed to be showing a slowly deteriorating course with more 
and more prominent cognitive difficulties.  

On mental status examination, the examiner observed that the 
Veteran was not oriented to time and he had problems with his 
memory.  He was extremely slow in his thought processes, and 
he had thought blocking, significant psychomotor retardation, 
and a rather somber demeanor.  He had poor insight and 
judgment and his intellectual capacity seemed significantly 
compromised.  There was no evidence of hallucinations, 
delusions, or any other sign of frank psychosis.  The 
examiner provided diagnoses of cognitive disorder, depressive 
disorder, and PTSD by history on Axis I, and assigned a GAF 
score of 30.  The examiner maintained that it seemed highly 
unlikely that the Veteran's cognitive disorder was associated 
with his PTSD.  The examiner added that the depression might 
or might not be, but it would be speculative to try to make a 
connection at this point.  The examiner noted that the 
possibility of significant central nervous system pathology 
or another etiology of the Veteran's cognitive impairment 
could not be ruled out.  It was strongly suggested that the 
Veteran be referred for a full internal medicine and/or 
neurologic evaluation to assess any possible reversible 
causes of his cognitive problems.  The examiner maintained 
that at this point, no etiology of the Veteran's cognitive 
problems could be determined.  The examiner further 
maintained that the Veteran had severe impairment in all 
areas of his functioning except for the basic activities of 
daily living, and he was very limited socially and engaged in 
very few leisure activities.  The examiner indicated that the 
Veteran was not capable of managing his own financial 
affairs.  

The November 2008 VA neurological examination report shows 
the examiner reviewed the claims file.  As for the cognitive 
disorder, the examiner reported that the Veteran had a lot of 
forgetfulness.  He was able to feed himself and get himself 
dressed; however, he needed supervision.  He was able to 
drive himself about a mile down the road to the nursing home 
to visit his wife but that was the only driving he did.  He 
got easily confused.  The Veteran's son acknowledged that the 
Veteran had a stroke ten years ago and his memory had 
declined since then.  On mental status examination, the 
Veteran did not know the day's date or year or what city he 
was in.  He also displayed some problems with memory.  His 
abstract ability was poor, and he was not able to do 
similarities or math problems.  He had some difficulty 
comprehending questions; he needed simple, very forward 
questions.  He did not have tangential speech.  The examiner 
provided a diagnosis of cognitive disorder.  The examiner 
added, however, that without a more thorough neurologic 
examination it was hard to know the exact cause, but it was 
probably due to vascular disease causes since the Veteran had 
had a stroke as well as due to senile dementia.  The examiner 
noted that "it is less likely than not that the cognitive 
disorder is not due to the Veteran's post-traumatic stress 
disorder."  The examiner explained that the cognitive 
disorder was most likely due to vascular and senile changes 
and that the Veteran had more than the loss of concentration 
that usually would be seen with the PTSD diagnosis.  The 
examiner added, however, that the cognitive disorder would 
aggravate the PTSD by reducing his coping abilities and his 
ability to handle stress.  The examiner similarly indicated 
that the Veteran was not able to handle financial benefits in 
his own best interest.   

The November 2008 VA PTSD examination report was prepared by 
the same examiner.  The Veteran continued to report on the 
same symptoms discussed at prior examinations.  He mainly 
stayed around the house because of his age and physical 
status; he had a lot of bad arthritis.  The Veteran's son 
reported that the Veteran was more nervous than he used to be 
and he wanted to be more isolated and withdrawn than in the 
past.  Also, as the Veteran aged, he did not tolerate crowds 
or being around a lot of commotion.  His sleep disturbances 
had worsened and he was more dependent on the family to take 
care of him.  The Veteran presented at the examination neatly 
groomed and dressed.  On mental status examination, his 
attitude was pleasant and cooperative.  His speech was 
spontaneous and logical, and not inhibited or vague.  His 
speech was not pressured, and he had no flight of ideas or 
loose associations.  He was able to communicate fairly well, 
although he did have some forgetfulness.  He had no 
hallucinations, delusions, paranoia, or ideas of reference.  
He was not homicidal or suicidal.  On Axis I, the examiner 
provided a diagnosis of PTSD with nightmares, exaggerated 
startle response, hypervigilance, intrusive memories, 
anxiety, depression, and poor sleep.  He also provided a 
diagnosis of cognitive disorder with forgetfulness and memory 
problems.  The examiner assigned a GAF score of 30 and 
acknowledged that he was unable to split the score between 
the two Axis I diagnoses.  The examiner commented that the 
Veteran was not able to work at this point mainly due to his 
old age and then added that with the Veteran's PTSD and any 
memory problems, "it would not be safe."  The examiner 
further commented that the Veteran had become more isolated.  

In Dr. J.L.'s May 2004 report, he does not identify a 
cognitive disorder separate and distinct from the diagnosed 
PTSD.  He described the overall severity of the psychiatric 
disability as severe and maintained that the Veteran was 
totally disabled.  In contrast, the July 2004/November 2006, 
February 2007, and November 2008 VA examiners all identified 
a cognitive disorder, the exact etiology of which could not 
be determined but was "highly unlikely" due to PTSD 
according to the 2007 examiner and "most likely" due to 
vascular and senile changes according to the 2008 examiner.  
Thus, the preponderance of the competent medical evidence 
shows that the Veteran has a cognitive disorder, and it is 
not, at the very least, at least as likely as not that the 
cognitive disorder is due to PTSD.  Consequently, the 
symptoms attributable to the nonservice connected cognitive 
disorder may not be considered in the determination as to the 
appropriate evaluation for the service connected PTSD.  
Beginning in November 2006, the VA examination reports 
reflect that the Veteran's severe decline in functioning is 
due to the nonservice connected cognitive disorder rather 
than PTSD notwithstanding Dr. J.L.'s opinion.  The 2008 VA 
examiner did note that the cognitive disorder would aggravate 
the PTSD but secondary service connection is not available 
for a nonservice connected disability that aggravates an 
already service connected disability, as opposed to a 
nonservice connected disability aggravated by a service 
connected disability.  See Johnston v. Brown, 10 Vet. App. 
80, 85-86 (1997).  Thus, the weight of the evidence fails to 
show that the Veteran's PTSD results in total social and 
occupational impairment.

The above evidence, however, does show that the Veteran's 
PTSD is primarily manifested by sleep disturbances, 
exaggerated startle response, hypervigilance, intrusive 
memories, anxiety, and depression as well as anger, 
irritability, isolative behavior, and difficulty in 
establishing and maintaining effective social relationships.  
These are symptoms consistent with the currently assigned 50 
percent evaluation which appear to affect the Veteran's 
functioning in not most areas but at least in a significant 
amount of areas such as mood and work.  The November 2008 VA 
examiner concluded that "it would not be safe" to work in 
part due to the Veteran's PTSD.  Given the foregoing, the 
Board resolves all reasonable doubt in favor of the Veteran 
and finds that his PTSD more nearly approximates the criteria 
associated with a 70 percent rating.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2008).  In 
addition, as the symptoms attributable to the Veteran's PTSD 
appear to be relatively consistent throughout the entire 
initial rating period with no clear line of demarcation with 
respect to the severity of the Veteran's PTSD symptoms at any 
given time, the 70 percent rating is appropriate throughout 
the entire initial rating period.  See Fenderson, supra.

The Board has also considered whether the Veteran's PTSD 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology due to PTSD, and provide for a 
greater evaluation for additional or more severe symptoms; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

	2.	TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded if the above-stated percentage 
requirements are met and the evaluator determines that the 
Veteran's service-connected disabilities render him incapable 
of substantial gainful employment.  38 C.F.R. § 4.16(a) 
(2008).  All Veterans who are shown to be unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b) (2008).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321 (2008).

The Veteran is only service connected for PTSD, and as the 
result of the Board's decision, he meets the percentage 
requirements of 38 C.F.R. § 4.16(a).  As discussed above, 
there is competent medical evidence of record that it would 
not be safe for the Veteran to work in part due to his PTSD.  
Thus, the Veteran is unemployable.  The November 2008 VA 
examiner did not allocate the degree to which the PTSD and 
cognitive disorder individually rendered the Veteran 
incapable of securing or following a substantially gainful 
occupation, presumably because he was not able to do so as 
was the case for the assigned GAF score.   Therefore, the 
Board resolves all reasonable doubt in favor of the Veteran 
that without regard to the nonservice connected cognitive 
disorder, his service connected PTSD renders him incapable of 
substantial gainful employment.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2008).  


ORDER

A higher initial rating of 70 percent for PTSD is granted, 
subject to the provisions governing the award of monetary 
benefits.

Entitlement to TDIU is granted. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


